 
MANAGEMENT AGREEMENT
AGREEMENT made as of the 1st day of October, 2016 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), EMERGING CTA
PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and
INDEPENDENT VIEW BV, a corporation organized under the laws of the Netherlands
(the “Advisor” or “Independent View”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement dated as
of May 1, 2012, as amended by that Amendment No. 1 dated December 30, 2015 (the
“Partnership Agreement”) permits CMF to delegate to one or more commodity
trading advisors CMF’s authority to make trading decisions for the Partnership,
which advisors may or may not have any prior experience managing client funds;
and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”), is a member of the National
Futures Association (“NFA”) and is registered with and supervised by the
Netherlands Authority for Financial Markets (“AFM”) as an alternative investment
fund manager (“AIFM”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by CMF in commodity interests, including commodity
futures, options on futures, spot and forward contracts.  The Advisor may also
engage in swap and other derivative transactions on behalf of the Partnership
with the prior written approval of CMF.  All such trading on behalf of the
Partnership shall be i) in accordance with the trading strategies and trading
policies set forth in the Partnership’s Private Placement Offering Memorandum
and Disclosure Document dated as of March 21, 2016, as supplemented (the
“Memorandum”), and as such trading policies may be changed from time to time
upon receipt by the Advisor of prior written notice of such change, and ii)
pursuant to the trading strategy selected by CMF to be utilized by the Advisor
in managing the Partnership’s assets.  CMF has initially selected the Advisor’s
IV Quantitative Futures Fund Program (the “Program”), as described in Appendix A
attached hereto to manage the Partnership’s assets allocated to it.  Any open
positions or other investments at the time of receipt of such notice of a change
in trading policy shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading.  The Advisor may not deviate
from the trading policies set forth in the Memorandum without the prior written
consent of the Partnership given by CMF.  The Advisor makes no representation or
warranty that the trading to be directed by it for the Partnership will be
profitable or will not incur losses.
 
 
1

--------------------------------------------------------------------------------

(b)  CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A.  All trades made by the Advisor for the account
of the Partnership shall be made through such commodity broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or for the
negotiation of brokerage rates charged therefor.  However, the Advisor, with the
prior written permission (by original, fax copy or email copy) of CMF, may
direct any and all trades in commodity futures and options to a futures
commission merchant or independent floor broker it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the futures commission merchant or independent floor broker and any give-up
or floor brokerage fees are approved in advance by CMF.  The Advisor, with the
prior written permission (by original, fax copy or email copy) of CMF, may enter
into swaps and other derivative transactions with any swap dealer it chooses for
execution with instructions to give-up the trades to the broker designated by
CMF, provided that the swap dealer and any give-up or other fees are approved in
advance by CMF.  All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (via EGUS or by original, fax copy or email copy).
(c)  The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A provided that CMF, the
Partnership and the Advisor agree that the amount of leverage applied to the
assets of the Partnership allocated to the Advisor by CMF shall be no more than
1.5 times the assets of the Partnership allocated to the Advisor by CMF, and,
provided further, that CMF, the Partnership and the Advisor may agree in writing
to change the amount of leverage applied to the assets of the Partnership
allocated to the Advisor by CMF from time to time. In the event the Advisor
wishes to use a trading system or methodology other than or in addition to the
Program in connection with its trading for the Partnership, either in whole or
in part, it may not do so unless the Advisor gives CMF prior written notice of
its intention to utilize such different trading system or methodology and CMF
consents thereto in writing.  In addition, the Advisor will provide five days’
prior written notice to CMF of any change in the trading system or methodology
to be utilized for the Partnership which the Advisor deems material.  If the
Advisor deems such change in system or methodology or in markets traded to be
material, the changed system or methodology or markets traded will not be
utilized for the Partnership without the prior written consent of CMF.  In
addition, the Advisor will notify CMF of any changes to the trading system or
methodology that would require a change in the description of the trading
strategy or methods described in Appendix A to be materially accurate.  Further,
the Advisor will provide the Partnership with a current list of all commodity
interests to be traded for the Partnership’s account and the Advisor will not
trade any additional commodity interests for such account without providing
notice thereof to CMF and receiving CMF’s written approval.  The Advisor also
agrees to provide CMF, on a monthly basis, with a written report of the assets
under the Advisor’s management together with all other matters deemed by the
Advisor to be material changes to its business not previously reported to CMF. 
The Advisor further agrees that it will convert foreign currency balances (not
required to margin positions denominated in a foreign currency) to U.S. dollars
no less frequently than monthly.  U.S. dollar equivalents in individual foreign
currencies of more than $100,000 will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin foreign positions.
 
2

--------------------------------------------------------------------------------

(d)  The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, directors, employees and
shareholder(s), their trading performance and general trading methods, its
customer accounts (but not the identities of or identifying information with
respect to its customers) and otherwise as are required in the reasonable
judgment of CMF to be made in any filings required by federal or state law or
NFA rule or order.  Notwithstanding Sections 1(d) and 4(d) of this Agreement,
the Advisor is not required to disclose the actual trading results of
proprietary accounts of the Advisor or its principals unless CMF reasonably
determines that such disclosure is required in order to fulfill its fiduciary
obligations to the Partnership or the reporting, filing or other obligations
imposed on it by federal or state law or NFA rule or order.  The Partnership and
CMF acknowledge that the trading advice to be provided by the Advisor is a
property right belonging to the Advisor and that they will keep all such advice
confidential.
(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f)  CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two days’ prior notice to
the Advisor of any reallocations or liquidations.
(g)  The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers.  The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account in an
amount equal to or greater than .03% of the Partnership’s assets allocated to
the Advisor, and the Advisor shall use its best efforts to identify and promptly
notify CMF of any order or trade which the Advisor reasonably believes was not
executed in accordance with its instructions to any broker utilized to execute
orders for the Partnership.
 
 
3

--------------------------------------------------------------------------------

2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.  COMPENSATION.  a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee (“Incentive Fee”)
payable quarterly equal to 20% of New Trading Profits (as such term is defined
below) earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services (“Management Fee”) equal to 1/12 of 1.25%
(1.25% per year) of the month-end Net Assets of the Partnership allocated to the
Advisor (computed monthly by multiplying the Net Assets of the Partnership
allocated to the Advisor as of the last business day of each month by 1.25% and
dividing the result thereof by 12).
(b)  “Net Assets of the Partnership” shall have the meaning set forth in Section
7(d)(2) of the Partnership Agreement and without regard to further amendments
thereto, provided that in determining the Net Assets of the Partnership on any
date, no adjustment shall be made to reflect any distributions, redemptions,
management fees, administrative fees, ongoing selling agent fees or Incentive
Fees payable as of the date of such determination.
(c)  “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which fee shall
be based on New Trading Profits (if any) earned from the commencement of trading
by the Advisor on behalf of the Partnership through the end of the first full
calendar quarter of such trading.  Interest income earned, if any, shall not be
taken into account in computing New Trading Profits earned by the Advisor.  If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
 
 
4

--------------------------------------------------------------------------------

(d)  Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
(e)  The provisions of this Section 3 shall survive the termination of this
Agreement.
4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and shareholder(s)
may render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, directors, employees and shareholder(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b)  If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑ or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts. 
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
 
 
5

--------------------------------------------------------------------------------

(c)  It is acknowledged that the Advisor and/or its officers, directors,
employees and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
(d)  The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.  TERM.  (a)This Agreement shall continue in effect until October 1, 2017 (the
“Initial Termination Date”).  If this Agreement is not terminated on the Initial
Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor. 
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement if (i) the Net Asset Value per Unit shall decline as of
the close of business on any day to $400 or less; (ii) the Net Assets of the
Partnership allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 20% or more as of the end of a
trading day from such Net Assets of the Partnership’s previous highest value;
(iii) limited partners owning at least 50% of the outstanding units of the
Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement; (v) CMF, in good
faith, reasonably determines that the performance of the Advisor has been such
that CMF’s fiduciary duties to the Partnership require CMF to terminate this
Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in the
Partnership Agreement or the Memorandum, as they may be changed from time to
time; (viii) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent, (ix) Thomas
Hufener or Robin van Boxsel dies, becomes incapacitated, leaves the employ of
the Advisor, ceases to control the Advisor or is otherwise not managing the
trading programs or systems of the Advisor, (x) the Advisor’s registration as a
commodity trading advisor with the CFTC or its membership in NFA or any other
regulatory authority, is terminated or suspended; or (xi) CMF reasonably
believes that the Advisor has contributed or may contribute to any material
operational, business or reputational risk to CMF or CMF’s affiliates.  This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading by the Partnership prior to dissolution.
 
 
6

--------------------------------------------------------------------------------

(b)  The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after October 1, 2017; (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement or (iv) that the
Advisor has decided to cease to do business.  The Advisor may immediately
terminate this Agreement if CMF’s registration as a commodity pool operator or
its membership in NFA is terminated or suspended.
(c)  Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.  INDEMNIFICATION.  (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.
(ii)  Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
(iii)  Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
 
7

--------------------------------------------------------------------------------

(iv)  In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v)  As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, principals, officers, directors, employees and shareholder(s)
and the term “CMF” shall include the Partnership.
(b)  (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii)  In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, employees and
shareholder(s) unrelated to CMF’s or the Partnership’s business, the Advisor
shall indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
(c)  In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
8

--------------------------------------------------------------------------------

(d)  None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)  The provisions of this Section 6 shall survive the termination of this
Agreement.
7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)  The Advisor represents and warrants that:
(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of Partnership units, be accurate in all material respects, except
that with respect to pro forma or hypothetical performance information in such
Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.
(ii)  The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, including, but not
limited to, CFTC Rule 4.25.  The Advisor’s performance tables have been examined
by an independent certified public accountant and the report thereon has been
provided to CMF.  The Advisor will have its performance tables so examined no
less frequently than annually during the term of this Agreement.
(iii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder.  The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement including, without limitation, registration as a
commodity trading advisor with the CFTC, membership in NFA and registration as
an AIFM with the AFM.
 
 
9

--------------------------------------------------------------------------------

(iv)  The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the Netherlands and has full corporate power and
authority to enter into this Agreement and to provide the services required of
it hereunder.
(v)  The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi)  This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)  At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)  CMF represents and warrants for itself and the Partnership that:
(i)  CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii)  CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
(iii)  This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)  CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v)  CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
(vi)  The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)  The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
 
10

--------------------------------------------------------------------------------

8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)  The Advisor agrees as follows:
(i)  In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA, swap execution facility and/or the commodity exchange on which any
particular transaction is executed.
(ii)  The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees and shareholder(s), agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF.  The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA or any commodity exchange in connection with an investigation or
audit of the Advisor’s business activities.
(iii)  In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership’s brokers of (A) any error committed by the Advisor or
its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv)  The Advisor will maintain a net worth of not less than €1,000,000 during
the term of this Agreement.
(v)  For so long as the Advisor or any of its principals or affiliates acts as
advisor to the Partnership or any affiliate of the Partnership, any Management
Fee and any Incentive Fee to be charged to such accounts shall be the lowest
such fee charged  to any account managed or advised by the Advisor other than
proprietary accounts of the Advisor, its principals and affiliates.
 (vi)  CMF shall have the right for a period of 24 months following the date of
this Agreement to allocate up to $100 million in assets to the Advisor’s Program
on behalf of any collective investment vehicle or account operated or managed by
CMF and the Advisor represents that such allocation will not exceed the capacity
limits of the Program.
(vii)  The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
 
 
11

--------------------------------------------------------------------------------

(b)  CMF agrees for itself and the Partnership that:
(i)  CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed.
(ii)  CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(iii)  CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
9.  COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
10.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
11.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
12.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic (email) copy or in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
 
 
12

--------------------------------------------------------------------------------

If to the Advisor:
Independent View BV
Strawinskylaan 1123
Amsterdam, 1077XX
Netherlands
Attention:  Robin van Boxsel
Email:  robin.vanboxsel@independentview.com
with a copy to: Thomas Hufener
    Thomas@independentview.com


13.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
14.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
15.  NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.
16.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
 
13

--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 
CERES MANAGED FUTURES LLC
     
By
  /s/ Patrick T. Egan                                    
   
Patrick T. Egan
   
President and Director
     
EMERGING CTA PORTFOLIO L.P.
     
By:
Ceres Managed Futures LLC
   
    (General Partner)
     
By
  /s/ Patrick T. Egan                                    
   
Patrick T. Egan
   
President and Director

 
 

 
 

--------------------------------------------------------------------------------

 

 
INDEPENDENT VIEW BV
     
By
/s/ Robin van Boxsel                                       
   
Name: Robin van Boxsel
   
Title:  Chief Executive Officer



 
 
 
 
 
 

 




 

--------------------------------------------------------------------------------





Appendix A: Strategy Description
The trading program is entirely systematic and is made up of two sub-components.
The first aims to capture trends as exhibited by price momentum effects in
financial markets spanning all major asset classes. Market trends occur for
fundamental economic reasons as well as a variety of behavioral reasons.
Independent View’s program is designed to capture upward as well as downward
price momentum effects on a variety of timescales, ranging from a couple of days
to a few months. The second sub-component is comprised of Independent View’s
volatility trading systems, which capture non-directional market phenomena and
inefficiencies. Combining these two sub-components into one overall risk
framework gives rise to a system that yields returns in multiple market
environments that are relatively uncorrelated to traditional asset class
returns.




Appendix B: Markets Traded
SYMBOL
X-Trader
DESCRIPTION
Bloomberg
AEX
kFTI
Amsterdam Index
EOA Index
AUD
6A
AUD/USD
ADA Curncy
BRNT
IPE e-Brent
Crude Oil, Brent
COA Comdty
BTP
FBTP
Euro-BTP
IKA Comdty
CAC
jFCE
CAC 40
CFA Index
CAD
6C
CAD/USD
CDA Curncy
CHF
6S
CHF/USD
SFA Curncy
COFFLF
RC
Coffee, Robusta
DFA Comdty
COPP
HG
Copper
HGA Comdty
CORN
ZC
Corn
C A Comdty
COTT
Cotton No 2
Cotton, No. 2
CTA Comdty
DOW
YM
DJIA Mini
DMA Index
ED
GE
Eurodollar, 3Mo
EDA Comdty
ESTX
FESX
Euro Stoxx 50
VGA Index
EU
I
Euribor, 3Mo
ERA Comdty
EUR
6E
EUR/USD
ECA Curncy
FTSE
Z
FTSE 100
Z A Index
GBL
FGBL
Euro Bund
RXA Comdty
GBP
6B
GBP/USD FX
BPA Curncy
GBS
FGBS
Euro Schatz
DUA Comdty
GILT
R
Long Gilt
G A Comdty
GOLD
GC
Gold, 100 oz
GCA Comdty
JPY
6J
JPY/USD
JYA Curncy
LCAT
LE
Cattle, Live
LCA Comdty
LHOG
HE
Lean Hogs
LHA Comdty
MXN
6M
MXN/USD
PEA Curncy
NASQ
NQ
NASDAQ 100 E-mini
NQA Index
NGAS
NG
Natural Gas
NGA Comdty
NKUS
NKD
Nikkei 225
NXA Index
RUSS
R2000 Ind Mini
Russell 2000 Mini
RTAA Index

 
 
 
16

--------------------------------------------------------------------------------

 
 
SILV
SI
Silver
SIA Comdty
SOY
ZS
Soybean
S A Comdty
SOYM
ZM
Soybean Meal
SMA Comdty
SOYO
ZL
Soybean Oil
BOA Comdty
SPX
ES
S&P 500 E-mini
ESA Index
ST
L
Sterling, 90 Day
L A Comdty
SUGA
Sugar No 11
Sugar, #11 World
SBA Comdty
T10Y
ZN
US Treasury Note, 10Yr
TYA Comdty
T2Y
ZT
US Treasury Note, 2Yr
TUA Comdty
T99Y
UB
US Treasury Ultra Bond
WNA Index
VSTX
FVS
VSTOXX Mini
FVSA Index
VXS
VX
VIX (CBOE)
UXA Index
WEAT
ZW
Wheat
W A Comdty

*Above product list approved by Laura Finne (June 2016).
 
 
 
 
 
 
 
17